DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“L10” in Fig. 1
“O20P” in Fig. 2
“30SA” in Figs. 6, 8-9
“50” in Fig. 10
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 8 are objected to because of the following informalities: “second solder” and “third solder” are recited in Claim 3 without mention of a “first solder” until Claim 4.  Similarly, “second temperature” and “third temperature” are recited in Claim 8 without mention of a “first temperature”.  For clarity, the first recited element should be referred to as “first”, with additional elements referred to in chronologic order.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an endoscope provided with an image pickup module, the image pickup module comprising…” in lines 1-2.  It is unclear if the endoscope comprises the image pickup module in this case, or if the endoscope is provided separately from the image pickup module such that the additional limitations of Claim 1 further limit only the image pickup module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140264697 A1 by Nakayama (hereinafter “Nakayama”) in view of US 20100201794 A1 by Kido et al. (hereinafter “Kido”).
Regarding Claim 1, Nakayama discloses an endoscope (electronic endoscope; [0064]; Fig. 13) provided with an image pickup module (image pickup module 1; [0028]; Fig. 3), the image pickup module comprising: a stacked device that is a rectangular parallelepiped including a light receiving surface (light-
a relay section (wiring board 30) provided with a first electrode (chip electrodes 31) electrically connected to the rear surface electrode of the stacked device by relay joints (connection between external electrodes 24 and chip electrodes 31) and a second electrode electrically connected to the first electrode via a relay wiring pattern (cable electrodes 33 connected to chip electrodes 31 by wirings 32; [0033-36]; Fig. 3); and a signal cable (cable 40) electrically connected to the second electrode of the relay section by cable joints (cable electrodes 33 connected to conductive wires 42 in cable 40; [0046-47]; Fig. 3), 
wherein in the stacked device, of a first region (area not including the axial projection of CCD 21, denoted by dashed lines in Fig. 3) and a second region (area of the axial projection of CCD 21) obtained by dividing the rear surface into two portions, the element joints are arranged only in a first space in which the first region is extended in an optical axis direction (adhesion layer 19 positioned above and below the CCD 21 projection as shown in Fig. 3; [0030]).
Nakayama does not disclose the rear surface arranged only in the second region.  However, Kido discloses an image pickup apparatus 100 including a stack of elements for receiving light and converting light signals to electrical signals.  Electrodes 114 and 144 provide an electrical connection via through-hole interconnection 142 on image pickup element 110.  The electrodes and electrode connection portion are provided on one side of the image pickup apparatus as shown in Fig. 5.  A flexible circuit board 116 has bending portions such that it extends along the exterior of the image pickup element 110, provided opposite the electrodes and electrode connection portion shown in Fig. 5 ([0078-81]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nakayama with the configuration disclosed by Kido with the benefit of preventing disengagement of electrical components during assembly (Kido [0064]).
Claim 2, Nakayama discloses an image pickup module (image pickup module 1; [0028]; Fig. 3) comprising: a stacked device that is a rectangular parallelepiped including a light receiving surface (light-incident surface of image pickup module 1; [0028, 64]; Fig. 13), a rear surface on a back side of the light receiving surface (rear surface 20SB; [0029-31]; Fig. 3) and four side surfaces (see Figs. 2-3), a plurality of elements including an image pickup device being stacked (image pickup chip 50 including cover glass 10, image pickup device chip 20), adjacent elements being electrically connected together by element joints (connections areas with adhesion layer 19), a rear surface electrode being arranged on the rear surface (external electrodes 24 on rear surface 20SB; [0030-32]; Fig. 3); 
a relay section (wiring board 30) provided with a first electrode (chip electrodes 31) electrically connected to the rear surface electrode of the stacked device by relay joints (connection between external electrodes 24 and chip electrodes 31) and a second electrode electrically connected to the first electrode via a relay wiring pattern (cable electrodes 33 connected to chip electrodes 31 by wirings 32; [0033-36]; Fig. 3); and a signal cable (cable 40) electrically connected to the second electrode of the relay section by cable joints (cable electrodes 33 connected to conductive wires 42 in cable 40; [0046-47]; Fig. 3), 
wherein in the stacked device, of a first region (area not including the axial projection of CCD 21, denoted by dashed lines in Fig. 3) and a second region (area of the axial projection of CCD 21) obtained by dividing the rear surface into two portions, the element joints are arranged only in a first space in which the first region is extended in an optical axis direction (adhesion layer 19 positioned above and below the CCD 21 projection as shown in Fig. 3; [0030]).
Nakayama does not disclose the rear surface arranged only in the second region.  However, Kido discloses an image pickup apparatus 100 including a stack of elements for receiving light and converting light signals to electrical signals.  Electrodes 114 and 144 provide an electrical connection via through-hole interconnection 142 on image pickup element 110.  The electrodes and electrode connection portion are provided on one side of the image pickup apparatus as shown in Fig. 5.  A flexible circuit board 116 has bending portions such that it extends along the exterior of the image pickup element 110, provided opposite the electrodes and electrode connection portion shown in Fig. 5 ([0078-81]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by 
Regarding Claim 5, Nakayama as modified by Kido discloses the image pickup module according to claim 2.  Nakayama does not disclose an insulating layer covering the rear surface or openings connecting the element joints of the rear surface and the rear surface electrode and in the insulating layer on the second electrode.  However, Kido discloses image pickup apparatus 100 including image pickup element 110 positioned against an insulating resin film 128 that covers the surface nearest flexible circuit board 116.  The insulating resin film 128 has openings at which the electrode 144 and electronic components 122 and 124 are respectively attached ([0054-55, 84]; Figs. 5-6A).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nakayama with the configuration disclosed by Kido with the benefit of preventing disengagement of electrical components during assembly (Kido [0064]).
Regarding Claim 6, Nakayama as modified by Kido discloses the image pickup module according to claim 2.  Nakayama further discloses wherein an arrangement interval of the relay joints is wider than an arrangement interval of the element joints on the rear surface (connections between external electrodes 24 and chip electrodes 31 positioned wider than respective portions of adhesion layer 19 as shown in Fig. 3; [0030-32]).
Regarding Claim 7, Nakayama as modified by Kido discloses the image pickup module according to claim 2.  Nakayama further discloses the relay section accommodated within a second space in which the light receiving surface of the stacked device is extended in an optical axis direction (wiring section 30 in the axial projection of the light-incident surface; [0028, 64]; Fig. 3).
Nakayama does not disclose the relay section being a flexible wiring board.  However, Kido discloses the image pickup apparatus including a flexible circuit board 116 ([0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wiring board disclosed by Nakayama to be flexible as disclosed by Kido with the benefit of increasing the mounting density of electronic components to the board (Kido [0057]).
 
Claims 8-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of US 20140303452 A1 by Ghaffari (hereinafter “Ghaffari”).
Regarding Claim 8, Nakayama discloses a manufacturing method for an image pickup module (image pickup module 1; [0028]; Fig. 3), the manufacturing method comprising: creating a stacked device that is a rectangular parallelepiped including a light receiving surface (light-incident surface of image pickup module 1; [0028, 64]; Fig. 13), a rear surface on a back side of the light receiving surface (rear surface 20SB; [0029-31]; Fig. 3) and four side surfaces (see Figs. 2-3) by electrically connecting the adjacent elements via element joints (connections areas with adhesion layer 19), in a state in which a plurality of elements including an image pickup device are stacked (image pickup chip 50 including cover glass 10, image pickup device chip 20), a rear surface electrode being arranged on the rear surface (external electrodes 24 on rear surface 20SB; [0030-32]; Fig. 3); 
electrically connecting, at a second temperature, a signal cable (cable 40; [0046-47]; Fig. 3) to a second electrode (cable electrodes 33 bonded to conductive wires 42 in cable 40 by heating the site equal to higher than a solder melting point; [0046-47]; Fig. 3) of a relay section (wiring board 30) where a first electrode (chip electrodes 31) and the second electrode connected to the first electrode via a relay wiring pattern are arranged (cable electrodes 33 connected to chip electrodes 31 by wirings 32); and electrically connecting the first electrode of the relay section to the rear surface electrode of the stacked device (connection between external electrodes 24 and chip electrodes 31; [0033-36]; Fig. 3). 
Nakayama does not disclose the manufacturing method including a third temperature lower than the second temperature.  However, Ghaffari discloses a configuration of PCB design in which an elastomer adhesive such as PDMS is used to bond electrodes to a surface.  The PDMS is allowed to cure, which does not require an elevated temperature ([0120, 139]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nakayama with the bonding technique disclosed by Ghaffari with the benefit of implementing amplification and multiplexing of electronics can be performed without substantially heating the contact area (Ghaffari [0121]).
Regarding Claim 9, Nakayama as modified by Ghaffari discloses the manufacturing method for an image pickup module according to claim 8.  Nakayama further discloses wherein creating the stacked 
Regarding Claim 11, Nakayama as modified by Ghaffari discloses the manufacturing method for an image pickup module according to claim 8.  Nakayama further discloses wherein the connecting at the third temperature is a solder bonding step by laser heating (solder bonding using laser heating; [0046]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Kido as applied to claim 1 above, and further in view of Ghaffari.
Regarding Claim 3, Nakayama as modified by Kido discloses the image pickup module according to claim 2.  Nakayama further discloses wherein the cable joints are joints using second solder (cable electrodes 33 bonded using solder to conductive wires 42 in cable 40; [0046-47]; Fig. 3).
Nakayama does not disclose the relay joints are joints using third solder having a lower melting point than the second solder or joints not using solder.  However, Ghaffari discloses a configuration of PCB design in which an elastomer adhesive such as PDMS is used to bond electrodes to a surface.  The PDMS is allowed to cure, which does not require an elevated temperature ([0120, 139]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nakayama with the bonding technique disclosed by Ghaffari with the benefit of implementing amplification and multiplexing of electronics can be performed without substantially heating the contact area (Ghaffari [0121]).
Regarding Claim 4, Nakayama as modified by Kido and Ghaffari discloses the image pickup module according to claim 3.  Nakayama does not disclose wherein the element joints are joints using first solder having a higher melting point than the second solder.  However, Ghaffari discloses a configuration of PCB design in which a hybrid integrated circuit can be formed using rigid interconnecting portions such as ceramic ([0108]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nakayama with the hybrid structure disclosed by .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Ghaffari as applied to claim 8 above, and further in view of Kido.
Regarding Claim 10, Nakayama as modified by Ghaffari discloses the manufacturing method for an image pickup module according to claim 8.  Nakayama further discloses wherein in the stacked device, of a first region (area not including the axial projection of CCD 21, denoted by dashed lines in Fig. 3) and a second region (area of the axial projection of CCD 21) obtained by dividing the rear surface into two portions, the element joints are arranged in a space in which the first region is extended in an optical axis direction (adhesion layer 19 positioned above and below the CCD 21 projection as shown in Fig. 3; [0030]).
Nakayama does not disclose the rear surface arranged only in the second region.  However, Kido discloses an image pickup apparatus 100 including a stack of elements for receiving light and converting light signals to electrical signals.  Electrodes 114 and 144 provide an electrical connection via through-hole interconnection 142 on image pickup element 110.  The electrodes and electrode connection portion are provided on one side of the image pickup apparatus as shown in Fig. 5.  A flexible circuit board 116 has bending portions such that it extends along the exterior of the image pickup element 110, provided opposite the electrodes and electrode connection portion shown in Fig. 5 ([0078-81]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Nakayama with the configuration disclosed by Kido with the benefit of preventing disengagement of electrical components during assembly (Kido [0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110249106 A1
US 20040130640 A1
US 20070019952 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795